Citation Nr: 0610056	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for substance abuse 
claimed as secondary to PTSD.  

2.  Entitlement to an effective date prior to June 30, 1997 
for the grant of a 50 percent evaluation for Post-Traumatic 
Stress Disorder (PTSD).  

3.  Entitlement to an effective date prior to August 9, 2001 
for the grant of a 70 percent evaluation for PTSD and for a 
total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, dated in December 1997, September 2001 and March 
2003.  In the December 1997 rating decision, the RO denied 
the veteran's claims for a TDIU and a rating in excess of 30 
percent for PTSD which had been in effect since December 7, 
1995.  In June 1999, the veteran testified at a Board hearing 
at the RO before the undersigned Veterans Law Judge.  

In August 1999, the Board denied the veteran's appeal.  The 
veteran then appealed the August 1999 decision to the United 
States Court of Veterans Appeals (Court).  In October 2000, 
the Court issued an Order vacating the Board's decision and 
remanding the case for readjudication pursuant to a Joint 
Motion for Remand by VA and the veteran.  In May 2001, the 
Board remanded these claims to the RO for additional 
development.  

In the September 2001 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent, effective June 30, 
1997.  The RO denied the claims for a TDIU and for service 
connection for substance abuse secondary to PTSD.  In the 
March 2003 rating decision, the RO increased the veteran's 
PTSD to 70 percent, effective August 9, 2001, and granted a 
TDIU, also effective August 9, 2001.  In June 2003, the Board 
remanded this case to the RO for additional development.  

In August 2004, the Board denied a rating in excess of 70 
percent for the service connected PTSD and remanded the 
claims of entitlement to an effective date prior to June 30, 
1997 for a 50 percent rating for PTSD, entitlement to an 
effective date prior to August 9, 2001 for the grant of a 70 
percent rating for PTSD, entitlement to a grant of a total 
rating based on individual unemployability and entitlement to 
service connection for substance abuse back to the RO for 
additional evidentiary development and to cure a procedural 
defect.  

Additional evidence has been received from the veteran's 
representative with a written waiver of preliminary RO 
review. 


FINDINGS OF FACT

1.  The veteran does not currently experience any substance 
abuse which is causally linked to his service-connected PTSD.

2.  By rating decision in September 1996, the RO denied 
service connection for PTSD; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.   

3.  Prior to June 30, 1997, the service-connected PTSD was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

4.  Prior to August 9, 2001, the service-connected PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

5.  The veteran submitted a claim of entitlement to TDIU in 
December 1995.  

6.  Prior to August 9, 2001, the evidence of record does not 
show that the veteran's only service-connected disability, 
PTSD, precluded substantially gainful employment consistent 
with his education and work experience.  


CONCLUSIONS OF LAW

1.  Substance abuse claimed as secondary to PTSD was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

2.  The criteria for assignment of an effective date prior to 
June 30, 1997 for the grant of a 50 percent evaluation for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005). 

3.  The criteria for assignment of an effective date prior to 
August 9, 2001 for the grant of a 70 percent evaluation for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

4.  The criteria for assignment of a total rating based on 
individual unemployability prior to August 9, 2001, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the rating 
determinations, the statement of the case, the supplemental 
statements of the case, and the March 2003 and August 2003 
VCAA letter, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the VCAA letters, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying the relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2003 and August 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2003 and August 2003 regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

The Board notes the recent March 3, 2006, judicial decision 
in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board believes that the 
VCAA notice furnished in this case did address the matters of 
disability ratings and effective dates.  There is no showing 
of any prejudice to the veteran in that regard.   

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that VA and private 
treatment records have been obtained and the veteran has been 
afforded VA examinations.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.



Entitlement to service connection for substance abuse claimed 
as secondary to PTSD.

Criteria

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (CAFC) has held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be 
service connection for compensation purposes for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  However, a 
veteran can only recover if able to "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen, 237 F.3d at 1381.  Such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Ibid.

Analysis

The Board finds that service connection is not warranted for 
substance abuse claimed as secondary to the service-connected 
PTSD as the preponderance of the evidence demonstrates that 
the veteran does not currently experience substance abuse 
which was linked to his service-connected PTSD.  

The only service medical records associated with claims file 
is the veteran's separation examination which was conducted 
in February 1953.  There is no indication of any substance 
abuse in this record.  The veteran was determined to 
clinically normal with regard to his psychiatric ability.  

Subsequent clinical records and reports of VA examinations 
include references to substance abuse.  The vast majority of 
the records which include references to the veteran's 
substance or alcohol abuse only indicate the presence of 
alcohol abuse.  Furthermore, only two of the records links 
the abuse in any way to the veteran's service-connected PTSD.  

At the time of a February 1996 VA PTSD examination, the 
veteran reported that he would drink 1/2 pint of alcohol a day 
several times per year.  The pertinent diagnosis was alcohol 
abuse.  

At the time of a July 1996 VA general medical examination, 
the veteran reported that he would drink occasionally but did 
not have a problem with drinking.  

On VA examination in October 1997, the veteran provided a 
history of drinking a half pint of vodka three times per week 
but he denied marijuana or cocaine abuse.  The pertinent 
diagnosis was chronic alcohol dependence.  

A November 1997 clinical record includes the notation that 
the veteran discussed his anger and use of alcohol after 
Korea and his self help efforts through the years.  

An April 1998 record indicates that the veteran had a 
diagnosis of alcohol abuse in remission.  He was receiving 
counseling, in part, for the maintenance of sobriety. 

A July 1999 VA clinical record includes the notation that the 
veteran was admitted with a diagnosis of alcohol 
intoxication.  The veteran strongly denied abuse of alcohol 
and expressed resentment for any implication of abuse.  

In December 1999, the veteran reported that drinking alcohol 
calmed him down.  He was motivated to quit drinking.  

In February 2000, the veteran reported drinking a little red 
wine.  

In October 2000, the veteran reported that he had reduced his 
drinking to an occasional glass of wine which resulted in 
improved memory and functioning.  

A November 2000 substance abuse screen indicates that the 
veteran denied feeling that he should cut down on drinking 
and drug use; he did not feel annoyed about people 
criticizing his drinking, he did not feel bad or guilty about 
his drinking or drug use and he did not use a drink first 
thing in the morning to get going.  

A February 2001 clinical record includes the notation that 
the veteran had alcohol abuse which was in partial remission.  

In June 2001, the veteran reported drinking 2 fifths of wine 
per week.  The assessment was alcohol abuse.  A separate 
clinical record also dated in June 2001 indicates that 
veteran reported substance abuse by history.  He drank two 
fifths of wine per week and was advised to cut down.  The 
pertinent diagnosis was alcohol abuse.  

The report of an August 2001 VA examination includes the 
notation that the veteran's spouse had problems, in part, 
with his drinking problems.  At the time of the examination, 
the veteran denied alcohol abuse but reported heavy drinking 
in the past.  He stopped using cocaine in 1987, after 10 
years of use.  He denied marijuana abuse.  

An October 2001 VA clinical record includes an assessment of 
alcohol abuse.  

In June 2002, the veteran reported he drank wine and beer.  A 
separate record dated the same month included a history of 
alcohol intoxication.  

At the time of a hospitalization in April 2003, the veteran 
reported that he drank one fifth of whiskey per week and he 
tried marijuana 18 years prior.  

At the time of a January 2003 VA examination, the veteran 
denied having a substance abuse problem but he admitted to 
drinking a half pint a day when he had the money.  He had not 
drank anything all week.  He denied that alcohol was ever a 
problem but reported that he was involved in a DUI in 1995.  
He denied ever having the shakes from alcohol.  

The report of a VA examination in February 2003 includes the 
diagnosis of no residuals of drug or alcohol abuse found.  
The Board notes the examination was specifically conducted, 
in part, due to the veteran's claim of entitlement to service 
connection for substance abuse.  

In October 2005, a private psychologist noted that the 
veteran denied substance abuse but reporting drinking as 
recently as 2003.  The veteran denied that alcohol was a 
problem but reported getting in a car accident and a DUI 
several years prior.  He denied ever having the shakes from 
not drinking.   No alcohol related diagnosis was made.  

The only items of competent evidence which suggest in any way 
that the veteran had substance abuse which was linked to his 
service-connected PTSD are a December 1997 clinical record 
and a February 2002 letter from a private psychiatrist.  A 
December 1997 record indicates the veteran reported he was 
drinking two and one half pints of vodka per week.  The 
assessment was ineffective individual coping with effects of 
PTSD.  This evidence provides, at most, a very tenuous link 
between the substance abuse and PTSD.  In a February 2002 
letter , a private psychiatrist reported that he continued to 
treat the veteran for alcohol abuse.  A psychiatric history 
of alcohol abuse was noted.  The author noted that the 
veteran used alcohol as medication.  The pertinent Axis I 
diagnosis was alcohol abuse.  Significantly, however, the 
accompanying clinical records of the psychiatrist are silent 
as to complaints of, diagnosis of, or treatment for alcohol 
abuse.  It is not apparent upon what basis the psychiatrist 
was linking the disabilities.  

Outweighing this evidence is the report of a the November 
2004 VA examination.  This examination was conducted to 
determine if the veteran was a substance abuser due to his 
service-connected PTSD.  The veteran alleged that his first 
marriage ended due to his problems with nightmares, 
flashbacks, nervousness, depression, bad temper and drinking 
problems.  His second marriage ended because of his 
nightmares and flashbacks.  It was noted that a VA 
examination which was conducted in February 2003 included a 
diagnosis of no residual of drug or alcohol abuse.  The 
veteran reported that he stopped drinking alcohol in November 
1997 but used to drink alcohol heavily for 45 years.  He 
reported he stopped using cocaine in 1987 but had used it for 
10 years prior.  He denied marijuana use or abuse.  The 
examiner reviewed the evidence of record and opined that the 
veteran's history of alcohol and substance abuse were 
separate conditions and independent of the service-connected 
PTSD.  He found it less likely than not that the alcohol and 
substance abuse were linked to the PTSD.  It was noted that 
the veteran had a history of alcohol and substance abuse 
which had resolved and, at the time of  the examination, did 
not have an alcohol or substance abuse disability.  It was 
noted that the veteran reported he still drank beer and wine 
but not to excess and not like in the past.  The veteran 
reported that he was able to control his drinking and denied 
symptoms of withdrawal when he stopped drinking alcohol.  It 
was the examiner's opinion that the veteran's alcohol and 
substance abuse had resolved and that he did not currently 
have the disability.  The examiner again reiterated his 
opinion that the alcohol and substance abuse were less likely 
than not related to the veteran's PTSD.  

The Board places greater probative weight on the findings of 
the examiner who conducted the November 2004 VA examination 
as it was based on a review of all the evidence of record and 
is backed up the clinical evidence of record which indicates 
that the veteran does not currently experience substance 
abuse.  

The Board finds the preponderance demonstrates that the 
veteran does not have a substance abuse problem which is due 
to his service-connected PTSD.  There is no clear medical 
evidence establishing that alcohol or drug abuse disability 
was caused by the veteran's PTSD and, in fact, the weight of 
the evidence weighs heavily against such a finding.  


Entitlement to an effective date prior to June 30, 1997 for 
the grant of a 50 percent evaluation for Post-Traumatic 
Stress Disorder (PTSD).

Entitlement to an effective date prior to August 9, 2001 for 
the grant of a 70 percent evaluation for PTSD and for TDIU.

Criteria

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award shall be fixed in accordance with the facts found, 
but "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to the above rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The term "increase," as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400, means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The term "application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered the same, and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal," 
must be "in writing," in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) define "claim," informal as well as formal, 
as a "communication in writing."

Further, the CAFC stated that, when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out that 
the provisions of 38 C.F.R. § 3.155(a) make clear that there 
is no set form that an informal written claim must take.

An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits." 38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim, for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits. 

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

During the course of this appeal, the rating criteria for 
evaluation of psychiatric disorders changed, effective 
November 7, 1996.  The Court held in DeSousa v. Gober that 
the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but the 
Board must, nonetheless, still adjudicate whether a claimant 
"would receive a more favorable outcome, i.e., something more 
than a denial of benefits, under the prior law and 
regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Accordingly, the Board has the duty to adjudicate the 
veteran's claims under the old regulation, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 VET. APP. 589, 594 (1991).  

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 VET. APP. 436 
(2002).

Under the new criteria, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

Under the old criteria, a 30 percent evaluation is warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  ).  In a 
precedent opinion, dated November 9, 1993, VA's General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993).

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 Diagnostic Codes 9400 and 
9411.  The criteria under Diagnostic Code 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  

A total disability rating based on individual unemployability 
due to a service- connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability for the above purposes of one 
60 percent disability or one 40 percent disability.  38 
C.F.R. §4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Factual Background

An August 1995 clinical record indicates that the veteran 
reported utilizing learning from prior session when he was in 
a situation when he was angry and "triggered."  SUDS 
(Subjective Unit of Distress Scale out of 10) was 4.  A 
clinical record dated 7 days later indicates that the veteran 
reported getting "triggered" when he tried to help someone 
and they went behind his back and undid everything he tried 
to do.  He complained of sleeplessness, getting no more than 
three hours of sleep per night.  He reported nightmares and 
angry outbursts.  SUDS was 9 to 8.  In September 1995, the 
veteran reported helping a friend recover a stolen car.  It 
was noted that he was working on his ability to feel for his 
friends in a limited way.  SUDS was 4.  Another clinical 
record dated in September 1995 revealed that the veteran 
complained of some family problems.  SUDS was 6-7.  In 
October 1995, he reported that a relative was homeless due to 
a hurricane.  SUDS was 6.  In December 1995, the veteran 
reported that he had to do something because even his clients 
were getting him upset.  He spoke to the group about his work 
and how Tuskegee was not large enough or economically stable 
enough for him to do business.  SUDS was 7 to 5 to 4 

In December 1995, the veteran submitted a claim of 
entitlement to service connection for PTSD.  He indicated on 
his application that he had been working as a loan officer 
for four months.  

In a February 1996 clinical record, it was noted that the 
veteran reported that he was a 6 or 7 all week (presumably a 
SUDS score) and then he met some people from church and had a 
lovely time.  SUDS on trauma was 5 to 0 and overall SUDS was 
5 to 3.  

At the time of a February 1996 VA examination, the veteran 
complained of flashbacks occurring two to three times per 
week.  He would wake up at night with flashbacks.  He 
reported difficulty sleeping.  He also had difficulty being 
in a crowd.  His reported employment history since his 
discharge was working for Chevrolet for 2 1/2 years, working as 
a nurse's aid for 2 years and then working as a real estate 
broker for 20 years.  His last reported job was as a loan 
officer in 1993.  Mental status evaluation revealed that he 
was neatly dressed and groomed, he was withdrawn and had 
decreased psychomotor activity.  His affect was flat and mood 
was depressed.  Thought processes were logical and coherent.  
The veteran denied suicidal ideas or plans and he denied 
auditory hallucinations.  He had recurrent nightmares and 
flashbacks which would wake him up.  Cognition was alert and 
oriented.  Short term memory was intact but long term memory 
was a problem.  Judgment and insight were not overly 
psychotic.  The diagnoses were PTSD, alcohol abuse and 
dysthymia.  

At the time of a July 1996 VA general medical examination, 
the veteran reported that he had problems sleeping but was 
doing better on sleeping pills.  He complained of 
sleeplessness and being temperamental.  The diagnosis was 
history of PTSD.  

In September 1996, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation effective from January 
1, 1996.  

In a November 1996 clinical record, the veteran reported 
problems sleeping and was taking medication for it.  

In June 1997, a Vocational Rehabilitation Specialist reported 
that he found the veteran's participation in Chapter 31 
Vocational Rehabilitation Program to not be feasible.  The 
veteran reported that he had difficulty meeting the demands 
of any type of work and had not worked since 1992.  The 
veteran indicated that previous occupations were very 
stressful to him.  The author opined that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and that 
the veteran's psychoneurotic symptoms caused considerable 
industrial impairment.  

In June 1997, the veteran submitted a document requesting an 
increased rating for his PTSD.  He noted that his counselor 
determined that a rehabilitation program was not feasible.  
He requested advice on how to claim a total rating based on 
individual unemployability.  He also reported that he was 
unable to obtain or maintain employment.  

In July 1997, it was noted that the veteran was oriented with 
coherent and relevant speech.  He was talkative about his 
retirement and past cancer.  He was a retired salesman and 
lived alone.  His condition was stable on his present 
medication.  He needed activities.  In September 1997, it was 
observed that the veteran had good communication skills and 
demonstrated good personal hygiene.  He reported that he had 
difficulties with stress, particularly in real estate 
employment and he was last employed in 1993.  It was also 
noted that the veteran apparently had no support system, 
family or friends.  A separate clinical record dated in 
September 1997 reveals that the veteran complained of 
problems with loneliness and a temptation to drink.  He was 
friendly and appropriate and the other veteran's accepted 
him.  He was volunteering at patient education as a way to 
structure his time in a healthy way.  In October 1997, it was 
noted that the veteran was able to give and receive support 
from other group members.  In November 1997, the veteran 
discussed his anger and use of alcohol after Korea to self 
help through the years.  In December 1997 he reported he was 
a little depressed.  He was alert and oriented and speech was 
coherent and relevant.  He was complaining of depression for 
the preceding three weeks.  Poor sleep was helped with 
sleeping pills and drinking.  He was also complaining of 
flashbacks and nightmares about the war.  He denied suicidal 
or homicidal ideation.  The assessment was ineffective 
individual coping with the effects of PTSD.      

In August 1997, the veteran submitted a TDIU claim.  He 
indicated that he last worked full time in 1993.  

On VA general medical examination in September 1997, the 
veteran complained of problems with his sleep and nightmares.  
He was taking two different sleeping pills which were noted 
to have helped.  The pertinent diagnosis was history of PTSD.  

A VA PTSD examination was conducted in October 1997.  It was 
reported that the veteran had been married twice and divorced 
twice.  His last divorce was in 1969.  It was noted the 
veteran had been employed (the Board assumes this should be 
unemployed) for the last four years due to retirement.  Prior 
to retirement, the veteran was a working and productive 
person.  After retirement from his last civilian job four 
years prior and relocation from California to Tuskegee he was 
living on his low retirement pay and was unable to pursue the 
lost time he wanted.  The veteran reported that he felt 
depressed but denied audiovisual or tactile hallucinations.  
He denied recurrent suicidal or homicidal ideation.  No 
delusions or ideas of reference of influence could be 
detected.  He was depressed because he did not have the 
financial ability to live the life style he wanted to.  He 
reported nightmares, insomnia, flashbacks and being depressed 
and tearful at times.  The diagnoses were PTSD, adjustment 
disorder with depressed mood and chronic alcohol abuse.  A 
GAF of 70 was assigned with 80 being the highest in the last 
year.  The Axis IV diagnosis was mild to moderate social 
occupational and interpersonal problems.  

On the veteran's VA Form 9 which was dated in April 1998, he 
reported that his profession as a real estate broker had not 
been productive due to the stress related to that profession.  
He reported that it had been more than 15 years since he last 
worked in real estate sales.  He was a loan officer for 
approximately three years prior to his retirement.  He also 
indicated that he held a number of jobs but was unable to 
function due to nightmares and drinking which he opined was 
due to his PTSD.  He reported he exhibited depressed mood, 
anxiety, suspiciousness and had panic attacks.  He reported 
he had to take nightly sleep aids for chronic sleep 
impairment.  He reported severe memory loss.  He alleged he 
had reduced work efficiency due to the number of jobs he had 
worked.  

A clinical record dated in January 1998 reveals the veteran 
reported social withdrawal, sleep disturbance, fatigue and 
depression.  In February 1998, the veteran was noted to be 
supportive of others in his group.  In March 1998, he was 
depressed and stressed when informed of the potential poor 
prognosis for his VA claim.  He participated in anger 
management discussion.  Another record dated in March 1998 
indicated that the veteran participated in a discussion on 
anger management and related having a conflict with a 
neighbor.  In April 1998, the veteran reported that he had 
resolved his issue with his apartment manager.  In April 
1998, he reported intrusive thoughts of the war.  In a 
separate clinical record also dated in April 1998, it was 
noted that the veteran gave support to another veteran whose 
house had been burgled.  In November 1998, the veteran 
participated in a grief seminar as a female friend of his had 
recently died.  

An April 1998 treatment summary prepared by a VA psychologist 
indicated that the veteran had attended approximately 20 
group sessions since October 1997 during which time he 
discussed problems with anger management, sleep disturbance 
and the maintenance of sobriety.  He was assigned to the 
domiciliary incentive therapy program and was assigned to 
work in a radiology clinic.  

In January 1999, it was noted that the veteran identified 
with the difficulties of the group and offered support.  

A February 1999 clinical record reveals that the veteran 
participated in a discussion about social withdrawal and 
problems such as coping with unexpectedly high utility bills 
and family member's requests for closeness.  

In June 1999, the veteran testified before the undersigned 
that he didn't go to the supermarket until late at night to 
avoid crowds.  He reported that he spent more time with his 
family.  The time he spent with his family increased since 
his return from the war.  He reported that he was not 
physically abusive to his wives but was verbally abusive.  He 
testified that he would sleep an hour and a half but would 
have to change the clothes and sheets due to night sweats.  
He spoke of selling cars and frustration with fellow workers.  
He alleged that he could not hold a decent job due to an 
inability to concentrate.  He could only sleep two to three 
hours per night.  He alleged he experienced day time anxiety 
attacks.  He denied having a social life.  He also denied a 
family life.  He infrequently got together with his family.  
He performed volunteer work at VA.  

A November 1999 clinical record indicates that the veteran 
initially focused on his negative emotions but then informed 
the group of his volunteerism and interest in others 
participating.  A separate record dated the same month 
indicated that the veteran arrived late due to confusion 
about the starting time but was very relaxed and cheerful.  
In December 1999, the veteran reported that he wanted to 
discuss an Advanced Medical Directive with his sister before 
executing the document.  In a separate clinical record also 
dated in December 1999, he reported that he usually 
experienced a lot of social anxiety around that time of the 
year.  He didn't like to be around anyone and he didn't like 
anyone bothering him.  He became tearful but denied suicidal 
ideation.  He admitted to homicidal ideation because he 
wanted people to leave him alone.  A third record dated the 
same month indicates that the veteran complained of feeling 
depressed and anxious with mood swings but denied suicidal or 
homicidal ideation.  Crowds of people and noise bothered him.  
He isolated and lived alone.  He was oriented and alert 
without active delusion.  Insight and judgment were intact.  
A GAF of 60 was assigned.  Another record dated in December 
1999 indicates that during a depression screen, the veteran 
denied fatigue or loss or energy but reported he was 
irritable, anxious or sad.  He also indicated that he had 
difficulty sleeping and had thoughts or harming himself or 
others.  

In January 2000, the veteran reported problems with isolation 
due to inclement weather.  He passed around a get well card 
for everyone to sign to mail to another member who had been 
sick.  In a separate record dated in January 2000, it was 
noted that the veteran discussed his plans to move to his own 
house although he had resolved the major problems in his 
living at the apartment complex.  In February 2000, he denied 
depression or thoughts of harming himself or others.  In an 
April 2000 depression screen it was noted that the veteran 
denied fatigue or loss of energy.  He denied being irritable, 
anxious or sad but did indicate that he had difficulty 
sleeping and was taking prescription medications.  He denied 
thoughts of harming self or others.  Another record dated in 
April 2000 shows that the veteran was very friendly and 
talkative.  In May 2000, the veteran reported that he was 
doing fair and was continuing to wrestle with nightmares, 
flashbacks, anger and depression.  He denied suicidal or 
homicidal ideation.  He denied visual and auditory 
hallucinations.  A separate record dated the same day 
indicates that the veteran was mildly depressed without 
psychotic symptoms.  He was not suicidal or assaultive.  A 
GAF of 60 was assigned.  Another clinical record dated in May 
2000 demonstrated that the veteran was cheerful and outgoing.  
In June 2000, the veteran reported that he wasn't sleeping 
well but didn't like to use a pill as it made him drowsy the 
next day.  In July 2000, it was observed that the veteran had 
a history of PTSD, depression, and social anxiety.  He was 
under treatment and coping without difficulty.  In July 2000, 
it was noted that the veteran attended a dinner for a class 
reunion while declining a trip to a gambling establishment.  
In August 2000, the veteran was in an ebullient mood and 
reported successful interactions with a visiting relative and 
a friend.  In August 2000, the veteran reported that he was 
fine but had had problems two months prior with the 
anniversary of Korean War.  He denied suicidal or homicidal 
ideation.  A GAF of 50 assigned.  In September 2000, the 
veteran was cheerful and friendly and reported better social 
interactions with friends.  In October 2000, the veteran 
reported that he could tolerate two or three people but any 
larger group would trigger anxiety.  In a separate clinical 
record dated in October 2000, it was noted that the veteran 
was very empathic with a widow of a group member who passed 
away.  The veteran informed the widow that he had liked her 
husband.  In November 2000, the veteran indicated that he did 
not have thoughts of harming himself or others and that he 
was not super alert or watchful/on guard.  He reported that 
he had difficulty sleeping and that he lived alone.  He also 
indicated that he had supportive family/friends.  He 
indicated that he had recent upsetting 
images/memories/thoughts.  He denied fatigue and loss of 
energy.  He also denied feelings of being distant/cut off 
from people.  He did indicate that he had frequent episodes 
of irritability, anxiety and/or sadness.  He denied being 
under stress within the last year.  A separate clinical 
record dated in November 2000 showed that the veteran was 
cheerful.  

A November 2000 private record reveals that the veteran's 
affect was appropriate and euthymic.  Sleep was good and so 
was appetite.  He was oriented.  Motor activity was calm.  A 
document prepared at the exact same date by a counselor also 
indicated that the veteran experienced insomnia and 
nightmares as well as night sweats.  It was noted that his 
appetite was fair and his motor activity was restless.  Panic 
attacks were noted with a heart flutter which came on 
suddenly.  It was reported that the veteran wanted a second 
opinion to a VA diagnosis.  He was looking for a medical 
diagnosis to compare with VA's assessment.  A diagnosis of 
anxiety disorder not otherwise specified was noted.  A GAF of 
90 was assigned.  Another private record indicates that the 
veteran presented with social anxiety and depression.  A 
November 2000 mental status evaluation revealed that hygiene 
was good and so was appetite.  Sleep was also reported as 
good and affect was appropriate.  Concentration was normal 
and focused.  Motor activity was calm and thought and speech 
patterns were coherent.  Thought content was appropriate.  
There was no perception disturbance and orientation was 
normal.  Insight was adequate and judgment was average.  One 
of the forms indicated that the veteran's attorney wanted the 
veteran to see a private psychiatrist instead of VA 
personnel.  

In January 2001, it was noted that the veteran was very 
pleasant and interactive with the group.  A February 2001 
clinical record includes the notation that the veteran had a 
history of violence, drinking and anxiety.  His chief 
complaint was being occasionally self-isolating.  He was 
noted to be pleasant and nicely dressed.  Sleep was noted to 
be good.  Weight was stable and energy was adequate.  Affect 
was somewhat constricted.  He was alert and well oriented 
with an intact memory.  He denied destructive thinking.   A 
GAF 60 was assigned.  

Private treatment records indicate that in January 2001, the 
veteran reported that he was feeling somewhat better but was 
still having nightmares.  He was not psychotic.  In February 
2001, the veteran complained of recurring intrusive thoughts 
of the war.  He reported that he was not sleeping well and 
was tired when he woke up.

In February 2001, a private psychiatrist, Dr. Lopez, reported 
that he had been treating the veteran since February 2000 for 
PTSD.  He noted that he had taken a detailed patient history 
and conducted psychological evaluations and also reviewed the 
claims file.  The psychiatrist opined that the veteran had 
been totally disabled due to PTSD as of August 1995.  It was 
noted that the veteran had episodes of extreme vigilance, 
frequent flashbacks, and recurrent nightmares which involved 
recollections of combat experiences he had in Korea.  The 
author also noted that the veteran experienced depression, 
gross impairment in thought processes, auditory 
hallucinations, inappropriate behavior, occasional 
disorientation as to place, and severe memory loss for names 
of close relatives and friends.  It was noted that there were 
unpredictable flashbacks with crying spells which occurred 
three to five times per week.  He reportedly woke up with 
nightmares two to three times per night and had considerable 
difficulty sleeping due to the recurrent nightmares.  It was 
reported that the veteran only had three hours of sleep per 
night and had to sleep about two hours per day.  He therefore 
experienced constant fatigue due to sleep deprivation.  The 
veteran felt depressed and had considerable difficulty being 
around people because he could not tolerate the normal 
stresses of daily life.  The author found that the veteran's 
ability to establish and maintain relationships with people 
was severely impaired due to PTSD and symptoms of PTSD which 
prevented the veteran from working in any competitive 
environment.  The psychiatrist opined that the veteran had 
been able to maintain a considerably impaired life since 
August 1995 by performing minimal activities and not being 
around crowds or unknown people.  The author opined that the 
veteran was probably totally disabled and unable to perform 
substantial gainful employment since at least August 1995.  
Accompanying the letter was a Residual Functional Capacity 
Questionnaire indicating that the veteran's degree of 
impairment of his ability to relate to other people was 
moderate; his degree of restriction of daily activities 
including the ability to attend meeting (church, lodge, etc.) 
work around the house, and socialized with friends and 
neighbors was moderately severe; the degree of deterioration 
of personal habits was mild; the degree of constriction of 
interest was moderately severe.  With regard to the ability 
to perform on a sustained basis in a work setting, the 
examiner opined that the veteran's ability to understand, 
carry out and remember instructions was moderately severely 
impaired; his ability to respond appropriately to supervision 
was mild; the ability to response appropriately to co-workers 
was moderately impaired; his ability to respond to customary 
work pressures was severely impaired; his ability to perform 
simple tasks was moderately impaired; the ability to perform 
complex tasks was moderately severely impaired; the ability 
to perform repetitive tasks was moderately severely impaired; 
and the ability to perform varied tasks was moderately 
severely impaired.  The earliest date that the same level of 
severity existed was opined to be since 1995.  

A February 2001 report of a private psychiatric examination 
conducted by Dr. Lopez includes the notation that the veteran 
received the bronze star medal from Korea.  He was disabled 
since 1995.  The author had been seeing the veteran for the 
past several months.  Mental status evaluation revealed that 
the veteran was clean and dressed informally.  He was 
oriented.  His thinking was coherent and relevant.   Affect 
was appropriate to the content of the conversation.  Mood was 
mildly depressed.  The veteran reported that he felt 
discouraged and lonely.  He didn't sleep well and had a 
sporadic appetite.  He reported that he was unable to keep 
his mind on things.  He also reported becoming forgetful.  
Memory was worse under stress.  The veteran reported 
nightmares with fearful dreams of the Korean War.  He 
reported frequent intrusive thoughts of the war and sensory 
perceptions of noises, visuals and smells of dead bodies.  He 
reported that he tried to get rid of the experiences by 
drinking alcohol but this didn't help.  It was written that 
PTSD, depression, using alcohol as medication, intrusive 
thoughts and sleep problems had resulted in impairment of the 
veteran's ability to concentrate, his memory, his emotional 
life, the loss of two marriages due to symptoms, and a loss 
of a number of jobs due to difficulties in adjusting to the 
stresses that a job demanded.  The GAF of 45 was assigned.  

In April 2001, the veteran denied fatigue or loss of energy, 
irritability, anxiousness, sadness or difficulty sleeping.  
He denied suicidal or homicidal ideation.  In June 2001, 
mental status evaluation revealed a neat appearance and that 
the veteran was sociable.  He denied problems with sleep or 
energy.  Speech was clear and non-pressured.  Affect was 
somewhat constricted.  He was alert and oriented and his 
memory was intact.  He denied suicidal or homicidal ideation.  
A GAF of 60 was assigned.  The diagnosis was PTSD with 
history of violence.  A separate clinical record dated in 
June 2001, shows that the veteran reported he was sleeping 
well except for nightmares.  He complained of depression, 
nightmares, anxiety, flashbacks, mood swings.  He was alert 
and oriented.  He denied suicidal or homicidal ideation.  He 
also denied auditory and visual hallucinations.  In August 
2001, the veteran reported how he would visit his sister as a 
way to relax.  

A VA examination in August 2001 resulted in a GAF of 50-60 
with opinion that the veteran had moderate to severe 
impairment in his social and industrial adaptability and was 
unable to work.  

In an August 2001 clinical record, it was noted that the 
veteran reported that he visited his sister as a way to 
relax.  

A letter from a VA psychologist, Dr. Walsh, dated in June 
2002, revealed that the author found that the veteran rarely 
got out of his house and could not work.  He had nightmares, 
anger management problems, anxiety and social withdraw.  

In October 2005, Dr. Walsh reported that he knew the veteran 
from his role as Clinic Coordinator in the PTSD clinic from 
1995 until April 2005.  He also reported that he reviewed the 
veteran's medical records.  Dr. Walsh found that the veteran 
was unemployable as of August 1995 because of the veteran's 
90 minute sleep pattern which left him fatigued, irritable, 
and unable to concentrate for more than minutes at a time.  
He was unemployable because he got very irritable and yelled 
at people although he rarely laid hands on people.  It was 
noted that the veteran had an assault history in the past.  
All the veteran's industrial problems were attributed by Dr. 
Walsh to sleep problems.  It was noted that the veteran was 
unemployed since 2000.  It was also written that the 
veteran's last job was in 1992 when he was a loan broker for 
five or six months.  Prior to that, the veteran had been on 
disability for one year and prior to that he held a series of 
jobs in the real estate field.  It was noted that the veteran 
had lived alone since 1969 and did not have relationships 
with women.  

Finality Analysis

The first evidence of record of the veteran claiming 
entitlement to a total rating based on individual 
unemployability is included in the veteran's original 
application for compensation which was received at the RO on 
December 7, 1995.  At that time, the veteran completed the 
section of the application for veterans who were claiming to 
be totally disabled.  This is also the first evidence of 
record of the veteran's claiming entitlement to service 
connection for PTSD.  

In September 1996, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation effective from January 
1, 1996.  The RO also denied the veteran's claim for a total 
rating.  The veteran was informed of September 1996 decision 
the same month.  The veteran has contested the finality of 
this decision.  

The veteran's representative has argued that the receipt of a 
June 17, 1997 letter from a Vocational Rehabilitation 
Specialist had the effect of preventing the finality of the 
June 1996 RO decision.  However, 38 C.F.R. § 20.304 provides 
that the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating an appeal from that determination.   

The veteran's representative has also argued that 
correspondence which was received at the RO on June 20, 1997 
constitutes a notice of disagreement with the September 1996 
rating decision.  The Board finds, however, that the June 20, 
1997 document does not have the requisite information 
required to be a timely notice of disagreement.  The veteran 
indicated at that time that he desired to "re-open" his 
PTSD claim for an increased rating.  Nowhere did the veteran 
express disagreement with the September 1996 rating decision 
which granted service connection for PTSD.  An appeal to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200.  A notice of disagreement must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the agency of original jurisdiction; (4) be filed within 
one year after the date of mailing of notice of the agency of 
original jurisdiction decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  It is 
specifically noted that, while special wording is not 
required, a notice of disagreement must be in terms that can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  (Emphasis 
added)  Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  
The Board finds that the veteran did not express any 
disagreement with the September 1996 rating decision in his 
June 1997 communication.  

The Board finds the September 1996 rating decision is final.  

Entitlement to an effective date prior to June 30, 1997 for 
the grant of a 50 percent evaluation for PTSD.  

The Board first finds that an effective date for a grant of a 
50 percent evaluation for PTSD prior to June 1997 is not 
warranted when the service connected disability is evaluated 
under the old rating criteria for rating mental disorders.  

The Board finds that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
not considerably impaired during the pertinent time period.  
One of the clinical records dated in August 1995 indicates 
that the veteran became angry and "triggered," one of the 
September 1995 clinical records indicated that he complained 
of some family problems and in December 1995, the veteran 
reported that he was getting upset with his clients.  
Furthermore, at the time of the February 1996 VA examination, 
the veteran reported that he had difficulty being in a crowd.  
Weighing against this evidence is one of the August 1995 
clinical records which indicated that the veteran was 
attempting to help someone (implying at least an attempt to 
be friendly); the September 1995 clinical record which 
indicated he was helping a friend recover a stolen car and 
that the veteran was working on the ability to feel for 
friends in a limited way; the October 1995 clinical record 
which indicated that one of the veteran's relatives was 
homeless (implying some sort of family connection); and the 
February 1996 clinical record which indicated that the 
veteran met some people from church and had a lovely time.  
The Board finds this evidence demonstrates that the veteran 
is able to maintain some relationships with friends and 
family although the amount of family connections is not 
entirely clear but there was enough of a connection for the 
veteran to complain of the interactions.  The Board notes 
that other evidence of record demonstrates that the veteran's 
mother and sister lived in the area.  The February 1996 
clinical record demonstrates an ability to establish 
relationships with new people and enjoy the experience.  The 
records include references to friends implying more than one.  
The Board finds the evidence of record demonstrates that the 
veteran's ability to establish and maintain effective and 
wholesome relationships was, at best, definitely impaired but 
not severely impaired.  

The Board further finds that the veteran's service connected 
PTSD does not result in considerable industrial impairment 
during the pertinent time period.  The evidence of record 
indicates that the veteran moved to Tuskegee after retiring 
from employment in California.  The veteran's December 1995 
application for compensation indicates that he was employed 
as a loan broker at that time for 4 months.  While a December 
1995 clinical record indicated that the veteran was 
complaining that his clients were getting to him (implying 
problems with employment possibly due to irritability due to 
PTSD) it was also noted in the same record that the veteran 
was complaining that Tuskegee was not big enough or 
economically stable enough for him to do business (which 
definitely implies that the problems with employment were due 
to the economy the veteran moved to after retirement as 
opposed to any psychiatric symptomatology).  At the time of 
the February 1996 VA examination, the veteran reported that 
his last job was in 1993 working as a loan officer.  At the 
time the Vocational Rehabilitation Specialist promulgated his 
June 1997 recommendation, it was noted that the veteran had 
not worked since 1992.  These statements appear to be 
factually incorrect as the veteran indicated on his 
application for compensation that he was working in December 
1995 as a broker.  The Board places reduced probative value 
on the veteran's recitations of his work history due to this 
discrepancy.  The Board finds the pertinent evidence of 
record between December 1995 and June 1997 demonstrates that 
the service connected PTSD was not productive of considerable 
industrial employment.  

As of November 7, 1996, the service connected PTSD can also 
be evaluated under the current criteria for evaluation of 
mental disorders.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  The Board finds an earlier effective date for the 
grant of a 50 percent evaluation subsequent to November 7, 
1996, but prior to June 30, 1997 is not warranted under the 
current rating criteria for evaluation of PTSD.  The only 
pertinet evidence of record during this time period is the 
November 1996 clinical record which indicated that the 
veteran had problems sleeping and was taking medication for 
it.  This evidence did not address any occupational or social 
impairment due to the PTSD.  Other evidence prior to June 30, 
1997, does reflect some of the symptoms listed for a 50 
percent rating, such as flat affect and long term memory 
loss.  However, those records do not show problems with 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, impaired abstract thinking, difficulty in 
understanding complex commands.  Moreover, the evidence prior 
to June 30, 1997, does not persuasively show difficulty in 
establishing and maintaining effective work and social 
relationships so as to result in reduced reliability and 
productivity.  In other words, although some of the symptoms 
listed under the criteria for a 50 percent rating were 
demonstrated, the overall disability picture did not more 
nearly approximate the overall criteria for a 50 percent 
rating under the new criteria.  

Entitlement to an effective date prior to August 9, 2001 for 
the grant of a 70 percent evaluation for PTSD.  

The Board further finds that an increased rating of 70 
percent is not warranted for the service connected PTSD from 
June 30, 1997 to August 9, 2001 when the disability is 
evaluated under the old rating criteria for evaluation of 
mental disorders.  

The Board finds that the PTSD does not result in severe 
impairments or an inability to establish or maintain 
effective or favorable relationships with people prior to 
August 9, 2001.  The VA examination which was conducted in 
October 1997 resulted in an Axis IV diagnosis of only mild to 
moderate social, occupational and interpersonal problems.  

There is some evidence of record which indicates that the 
veteran had problems with his relationships.  The Vocational 
Rehabilitation Specialist who promulgated the June 1997 
letter opined that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired.  However, this directly equates to 
only a 50 percent evaluation under the old rating criteria 
for evaluation of mental disorders.  One of the September 
1997 clinical records included the notation that the veteran 
apparently had no support system, family or friends.  Another 
record dated the same month indicated that the veteran was 
lonely.  The January 1998 clinical record referenced 
complaints of social withdraw but this not quantified.  While 
one of the clinical records dated in March 1998 indicated 
that the veteran reported having a conflict with a neighbor, 
a record dated the next month showed that the veteran had 
resolved his issue with his apartment manager.  A January 
20000 clinical record includes the notation that the veteran 
had resolved all major problems in his living at an apartment 
complex.  This implies to the Board that the veteran was able 
to resolve interpersonal conflicts successfully.  The June 
1999 testimony of the veteran indicated that he denied having 
a family life or social life and that he infrequently got 
together with his family.  Two clinical records dated in 
December 1999 indicate that the veteran admitted that he had 
homicidal thoughts including one record which indicated that 
the homicidal thoughts were because he wanted people to leave 
him alone.  The Board notes, however, that the vast majority 
of the evidence of record indicates that the veteran has 
consistently denied having homicidal thoughts.  One of the 
other clinical records dated in December 1999 indicated that 
the veteran reported he isolated and lived alone.  However, a 
January 2000 record revealed that the veteran complained of 
isolation but this was due to inclement weather.  Problems 
with PTSD symptomatology not reported as a cause of the 
isolation by the veteran.  One of the private clinical 
records dated in November 2000 indicated that the veteran 
presented with social anxiety.  In January 2001, it was noted 
that the veteran was self isolating.  However, in February 
2001, it was reported that the self isolating behavior was 
only occasional.  

Weighing against a finding of severe impairments or an 
inability to establish or maintain effective or favorable 
relationships with people are many clinical records which 
indicate that the veteran was able to interact with people.  
There are many clinical records which indicate that the 
veteran was supportive in his group therapy environment.  In 
October 1997, it was noted that he was able to give and 
receive support from other group members.  In February 1998, 
he was noted to be supportive of others in his group.  The 
April 1998 record shows that the veteran was able to be 
supportive of another veteran whose house had been burgled.  
In January 1999, the veteran offered support to the group.  
The January 2000 clinical record shows that the veteran 
passed around a get well card for another group member.  One 
of the clinical records dated in April 2000 shows that the 
veteran was very friendly and talkative.  In May 2000, he was 
noted to be cheerful and outgoing.  In October 2000, it was 
noted that he was very empathetic to the widow of a group 
member and informed the widow that he had liked the deceased.  
In June 2001, he was noted to be sociable.  The veteran's 
interactions with his group are all positive.  He has 
relationships with these people and it can be argued that the 
relationships are effective because he continues to come to 
the group and continues to be supportive of the group.  

There is evidence of the veteran having friends.  The 
November 1998 clinical record reveals that the veteran 
reported the recent death of a female friend.  The friendship 
did not end due to PTSD.  One of the records dated in August 
2000 includes the notation that the veteran had successful 
interactions with a friend.  The September 2000 clinical 
record reveals the veteran reported better social 
interactions with friends.  One of the clinical records dated 
in November 2000 shows the veteran indicated he had 
supportive friends and that the veteran denied feelings of 
being distant and cut off from people.  

The July 2000 clinical record reveals that the veteran had 
attended a class reunion of his own volition.  This provides 
strong evidence of the veteran's ability to participate in a 
social function with many people.  

There is evidence that the veteran maintains contact with 
relatives.  The December 1999 clinical record indicates that 
the veteran did not want to sign an Advanced Medical 
Directive without consulting his sister, implying a close 
relationship if the sister was going to be designated as 
making health care decisions for the veteran.  The strength 
of this relationship is further supported by the August 2001 
clinical record which showed that the veteran reported he 
would visit his sister as a way to relax.  

The Board finds the evidence of record demonstrates that, 
during the pertinent time period, the veteran had numerous 
successful social interactions in his group therapy, he 
maintained a relationship with his sister and possibly other 
relatives and he also had at least one and probably more than 
one friend.  His testimony that he did not have a social life 
or a family life is not supported by the other evidence of 
record.  The fact that the veteran went to a class reunion 
also weighs against a finding of any sort of social 
anxiety/isolation.  

The Board finds that the PTSD does not result in severe 
impairments in the ability to obtain or retain employment or 
total occupational impairment.  

The Vocational Rehabilitation Specialist who promulgated the 
June 1997 letter opined that the veteran's PTSD was 
productive of considerable industrial impairment.  This 
directly equates to only a 50 percent evaluation under the 
old rating criteria for evaluation of mental disorders.

There are statements from the veteran indicating that he was 
unable to work due to his PTSD.  In the June 1997 letter, he 
alleged that he was unable to obtain or maintain employment.  
In August 1997, he submitted his TDIU claim alleging that he 
had not worked full time since 1993.  In the April 1998 
statement, the veteran reported that he was not productive 
due to stress related to his profession as a real estate 
broker.  He also reported that he had held a number of jobs 
but was unable to function due to nightmares and drinking 
which he attributed to his PTSD.  In June 1999, he testified 
about frustrations with fellow workers and that he could not 
hold a job due to an inability to concentrate.  

With the exception of the veteran's own allegations, the June 
1997 letter from the Vocational Rehabilitation Specialist and 
the reports from the private psychiatrists dated in February 
2001 and October 2005 which the Board finds to be less than 
probative as set out below, there is no evidence of record 
indicating that the service connected disability was the 
result of the veteran's lack of employment versus his own 
voluntary retirement.  The Vocational Rehabilitation 
Specialist noted that the veteran had difficulty meeting the 
demands of any type of work and had not worked since 1992 but 
he also opined that the veteran's symptoms caused 
"considerable impairment."  As noted above, this is the 
exact language used for determining a 50 percent evaluation 
under the prior rating criteria for evaluation of mental 
disorders.  The Board finds the author's use of the exact 
wording of the criteria and the fact that he was a VA 
employee who was presumably familiar with the VA rating 
criteria was not an accident but an opinion that the 
symptomatology noted only warranted a 50 percent evaluation.  
There is evidence of record that the veteran was performing 
volunteer work.  This was noted in clinical records dated in 
September 1997 and November 1999.  The veteran also testified 
to the fact that he was performing volunteer work before the 
undersigned in June 1999.  While this is not paid work, his 
participation as a volunteer demonstrates at least some 
ability to perform whatever job function he was volunteering 
for.  The Board finds it reasonable to presume that the 
requirements of his volunteering required at least some sort 
of contact with a boss or someone who oversaw his efforts and 
this was in a work-like setting.  There is no indication that 
the veteran ever had problems with regard to being a 
volunteer.  

The Board further finds that an increased rating of 70 
percent or greater is not warranted for the service connected 
PTSD from June 30, 1997 to August 9, 2001, when the 
disability is evaluated under the current rating criteria for 
evaluation of mental disorders.  

There is no evidence of record of the presence of obsessional 
rituals which interfered with his routine activities. 

There is no evidence of speech which was illogical, obscure 
or irrelevant, nor is there any evidence of gross impairment 
in communication.  The July 1997 clinical record indicates 
the veteran's speech was relevant.  In September 1997, it was 
noted that he had good communication skills.  In December 
1997, the veteran's speech was found to be coherent and 
relevant.  Speech patterns were noted to be coherent in the 
November 2000 private clinical record.  The April 2001 
clinical record showed that speech was clear and non-
pressured.  

While there is evidence in the claims file of complaints of 
depression and some complaints of panic attacks, there is no 
evidence indicating that this symptomatology was near-
continuous nor that it affected the veteran's ability to 
function independently, appropriately and effectively.  One 
of the December 1997 clinical records indicates that the 
veteran reported he had had depression for the preceding 
three weeks.  At the time of the October 1997 VA examination, 
the veteran reported he was depressed but this was reportedly 
because he did not have the financial ability to live the 
life he wanted to.  Adjustment disorder with depressed mood 
was included as a diagnosis on the October 1997 VA 
examination as well as PTSD.  This would lead the Board to 
believe that the depression noted at that time was not 
attributed to the service connected PTSD.  The veteran 
alleged on his April 1998 VA Form 9 that he had panic attacks 
and had a depressed mood.  Depression was noted on the 
January 1998 clinical record.  The March 1998 record 
indicates that the veteran was depressed but this was because 
of the poor prognosis of his VA claim.  The veteran testified 
in June 1999 that he had day time anxiety attacks.  In 
December 1999, he reported being depressed with mood swings.  
The February 2000 clinical record shows that the veteran 
denied being depressed at that time.  In April 2000, he 
denied being sad.  The veteran reported being depressed in 
May 2000.  In November 2000, he reported he had episodes of 
sadness.  One of the private clinical records includes the 
notation that the veteran had panic attacks with heart 
flutter which came on suddenly.  However, other clinical 
records include reports that the veteran was cheerful 
including the records dated in November 1999, May 2000, 
September 2000 and November 2000 and in August 2000 he was 
described as ebullient.  The Board finds the above evidence 
demonstrates, at most, intermittent depression, some of which 
has been attributed to non-service connected problems.  The 
two annotations of the presence of panic attacks do not 
equate to near-continuous panic.  There is no evidence of 
record indicating that the veteran was unable to function 
independently as he had lived alone during the entire appeal 
period and there is no indication that he was unable to 
function appropriately or affectively due to the depression 
or panic attacks.  

There is some evidence of impaired impulse control but the 
vast majority of this evidence does not indicate that the 
impaired impulse control was accompanied by periods of 
violence or that is resulted in significant impairment.  The 
August 1995 clinical record indicates the veteran reported 
angry outbursts.  At the time of the July 1996 VA 
examination, the veteran reported he was temperamental.  The 
March 1998 clinical record referenced the veteran having 
conflict with a neighbor but there was no indication that 
there was impaired impulse control and subsequent clinical 
records revealed that the veteran was able to resolve the 
problem without any annotation of the involvement of impaired 
impulse.  The April 1998 treatment summary noted that the 
veteran discussed problems with anger management but there 
was no reference to impaired impulse control.  In June 1999, 
the veteran denied being physically abusive to his wives but 
reported he was verbally abusive.  The Board finds being 
verbally abusive does not equate to unprovoked irritability 
with periods of violence.  While some of the records 
reference the presence of homicidal ideation as discussed 
below, there was no indication that the veteran had any set 
plan or had ever acted on his ideation.  In April 2000, the 
veteran denied being irritable.  The May 2000 clinical record 
includes the notation that the veteran was non-assaultive.  
In November 2000, he reported that he had frequent episodes 
of irritability.  

Two clinical records indicate that the veteran had a history 
of violence.  The February 2001 clinical record notes a 
history of violence without further explanation or indication 
when the violence occurred.  The June 2001 clinical record 
includes a diagnosis of PTSD with history of violence but 
again there was no further explanation or indication when the 
violence occurred.  The Board finds that the lack of details 
as to when the actual violence occurred and the lack of other 
contemporaneous evidence of violence in the clinical records 
precludes the Board from finding that the violence occurred 
during the pertinent time period.  The Board finds that the 
preponderance of the evidence of record demonstrates that the 
veteran does not experience significant impaired impulse 
control nor did he experience periods of violence during the 
appropriate time period.  

There is no evidence of record indicating that the service 
connected PTSD is productive of spatial distortion.  

The evidence of record demonstrates that the PTSD is not 
productive of any neglect of personal appearance or hygiene.  
The September 1997 clinical record showed that the veteran 
demonstrated good personal hygiene at the time.  The private 
clinical record dated in November 2000 indicated that the 
veteran's hygiene was good.  In February 2001, it was noted 
that the veteran was nicely dressed.  The veteran has not 
indicated that he experiences any degradation of his personal 
appearance or hygiene.  

With regard to the PTSD being productive of difficulty of 
difficulty adapting to stressful circumstances including work 
or a work-like setting, the Board notes that the Vocational 
Rehabilitation Specialist who drafted the June 1997 letter 
noted that the veteran reported he had difficulty meeting the 
demands of any type of work and that previous occupations 
were very stressful, but he also opined that the veteran's 
symptoms caused "considerable impairment."  As noted above, 
this is the exact language used for determining a 50 percent 
evaluation under the prior rating criteria for evaluation of 
mental disorders.  The Board finds the author's use of the 
exact wording of the criteria and the fact that he was a VA 
employee who was familiar with the rating criteria was not an 
accident but an opinion that the symptomatology noted only 
warranted a 50 percent evaluation.  The only other evidence 
of record indicating that the veteran had problems with 
adapting to stressful environments is the veteran's own 
allegations.  In September 1997, he reported difficulties 
with stress in real estate employment.  On the April 1998 VA 
form 9, he alleged that his profession as a real estate 
broker had not been productive due to stress.  The most 
recent evidence of record pertaining to stress, other than 
the reports from the private psychiatrists which are 
addressed below, is the November 2000 clinical record which 
indicates that the veteran denied being under stress for the 
preceding year.  Weighing against a finding that the PTSD is 
productive of difficulty adapting to stressful circumstances 
including work or a work-like setting is the fact, noted 
above, that the veteran has been performing volunteer work 
for a number of years during the pertinet time period.  There 
is no indication that the veteran had problems with his duty 
and seemed to enjoy talking about it at his group therapy.  
The Board finds that the volunteerism was conducted in work-
like setting without apparent difficulty by the veteran for a 
number of years.  

The Board finds that the PTSD is not productive of an 
inability to establish and maintain effective relationships 
for the same reasons that it found when evaluating this claim 
under the old rating criteria for evaluation of mental 
disorders.  The Board found that the veteran has some 
friends, good interactions with his group therapy and has 
some contact with his family.  He is able to maintain at 
establish and maintain some effective relationships.  

The Board finds that the preponderance of the evidence 
demonstrates that the veteran is not in persistent danger of 
hurting himself or others.  There is little evidence of 
record demonstrating that the veteran had suicidal or 
homicidal thoughts.  He admitted to homicidal ideation in 
December 1999 as well as thoughts of harming himself but also 
denied these thoughts the same month.  Significantly, the 
veteran denied suicidal or homicidal thoughts in October 
1997, December 1997, December 1999, February 2000, April 
2000, May 2000, August 2000, November 2000, April 2001, and 
in June 2001.  The Board finds this evidence demonstrates 
that the veteran was not in persistent danger of hurting 
himself or others.  

With the exception of the private psychiatric and 
psychologist reports addressed below, there is no evidence of 
record of gross impairment of thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
an intermittent ability to perform the daily activities of 
living or disorientation to time or place or memory loss for 
names of close relatives, the veteran's own occupation or his 
own name.  

The Board acknowledges the February 2001 report from the 
private psychiatrist, Dr. Lopez.  Dr. Lopez opined that the 
veteran was unemployable since at least August 1995 due to 
the PTSD.  He referenced the presence of extreme psychiatric 
symptomatology including gross impairment in thought 
processes, auditory hallucinations, inappropriate behavior, 
occasional disorientation as to place as well as severe 
memory loss for the names of close relatives and friends.  
However, the Board does not believe that this opinion is 
supported by the other competent evidence of record.  With 
the exception of the one notation by Dr. Lopez, there was no 
other evidence of record of the presence of auditory 
hallucinations, inappropriate behavior, occasional 
disorientation as to place or severe memory loss for the 
names of close relatives and friends.  In fact, the veteran 
denied hallucinations several times.  While he alleged that 
he experienced severe memory loss, the veteran had not 
indicated that this memory problem rose to the severe level 
referenced in Dr. Lopez' s letter.  Dr. Lopez opined that the 
veteran exhibited inappropriate behavior, however, in a 
separate report of February 2001 psychiatric examination, Dr. 
Lopez described the veteran as oriented to time, place and 
person.  Dr. Lopez reported the veteran's thinking to be 
coherent and relevant.  Dr. Lopez described the veteran's 
affect as appropriate to the content of the conversation.  
The letter from Dr. Lopez, dated the same date as the report 
of examination by Dr. Lopez, therefore appears to be 
inconsistent as to significant findings.  Moreover, the 
numerous other clinical records do not reference the presence 
of inappropriate behavior.  Although the veteran's symptoms 
include irritability and angry outbursts as noted on 
examination reports and in the numerous progress notes, there 
is no evidence that his behavior was grossly inappropriate.  
The Board therefore assigns reduced probative value to the 
February 2001 letter opinion from Dr. Lopez as it is 
inconsistent with a simultaneous report of a psychiatric 
examination performed by Dr. Lopez himself, and is also not 
supported by the numerous clinical records during the 
pertinent time period.  

The report from the private psychologist, Dr. Walsh, is also 
of reduced probative value.  The psychologist opined that the 
veteran was unemployable since August 1995 because of the 
veteran's disturbed sleep pattern which left him fatigued and 
irritable with an inability to concentrate.  The other 
clinical evidence of record does not demonstrate that the 
veteran's fatigue was persistent.  There are complaints of 
problems sleeping and the use of sleeping pills but also 
evidence that the veteran denied being fatigued.  The January 
1998 record indicates that veteran complained of fatigue.  In 
December 1999, he denied being fatigued or a loss of energy.  
In April 2000, he denied fatigue or loss of energy.  In 
November 2000, he reported problems sleeping but denied 
fatigue or loss of energy.  A private record dated in 
November 2000 indicated that the veteran reported his sleep 
was good.  In January 2001, the veteran reported that his 
sleep was good and energy was adequate.  However, in January 
2001, the veteran reported that he was not sleeping well and 
was tired when he woke up.  The veteran informed Dr. Lopez in 
February 2001 that he had problems sleeping with constant 
fatigue due to sleep deprivation.  In April 2001, however, 
the veteran again denied fatigue or loss of energy.  In June 
2001, the veteran reported that he was sleeping well except 
for nightmares.  The Board finds the evidence of record does 
not indicate the level of impairment opined to be present by 
Dr. Walsh as a result of constant fatigue.  The veteran's own 
denials of a lack of fatigue would weigh against a finding 
that the veteran had constant fatigue symptomatology since 
August 1995.  The level of fatigue noted in the clinical 
records, for the most part, does not indicate that the 
veteran was incapacitated industrially due to fatigue.  

The Board also believes it significant that the GAFs assigned 
in this case are consistent with no greater level of 
impairment than that contemplated by the currently assigned 
evaluations and effective dates.  The GAF is a scale 
reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness. 
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  In this case, the veteran has been assigned the 
following GAFs: 70 at the time of the October 1997 VA 
examination with 80 being the highest for the preceding year; 
a November 1999 clinical record included a GAF of 60, in May 
2000 a GAF of 60 was assigned in August 2000 the GAF was 50; 
a private clinical record dated in November 2000 included a 
GAF of 90; in February 2001, the GAF was 60; Dr. Lopez 
assigned a GAF of 45 in February 2001; in June 2001 the GAF 
was 60; at the time of the August 2001 VA examination the GAF 
was 50-60.  According to the DSM-IV, a GAF between 41 and 50 
is reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers) and GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  The majority of 
the GAF scores of record are 60 which is closer to mild 
symptomalogy than to moderate symptomalogy.  With the 
exception of the GAF of 45 assigned by Dr. Lopez, these 
scores do not indicate demonstrate the presence of serious 
symptoms of mental disorders.  

Entitlement to an effective date prior to August 9, 2001  for 
the grant of a total rating based on individual 
unemployability 

The veteran did not meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) until August 9, 2001 when the 70 
percent evaluation for PTSD was effective.  Further, the 
overall disability picture fails to show the veteran's 
service connected PTSD otherwise produced impairment so 
severe as to render him unemployable prior to August 9, 2001.  

Notably, the preponderance of the medical evidence of record 
prior to August 9, 2001, does not suggest that the veteran 
was precluded, solely by his service-connected PTSD, from 
following a substantially gainful occupation.  

The Board again acknowledges that there is some competent 
evidence that the veteran was unemployable due to his PTSD 
prior to August 9, 2001 in the form of the reports and 
statements from the private psychiatrist, Dr. Lopez and 
private psychologist, Dr. Walsh.  However, for reasons 
explained earlier, the Board has found reason to place 
reduced probative value on these items of evidence (which 
were produced late in the appeal process) as they are in 
inconsistent to some extent with the other medical evidence 
of record contemporaneous to the time period which these two 
examiners are attempting to address several years after the 
fact.   

It should also be noted that, with the exception of a 
December 1995 clinical record, there is no indication in the 
claims folder that the veteran sought out employment during 
the applicable time frame and that, in fact, the veteran 
indicated that he had retired prior to coming to Tuskegee 
which would suggest that he was no longer seeking employment.  
In December 1995, the veteran reported that he was getting 
upset with his clients which could be read as being caused by 
his service connected PTSD, although no health care provider 
had opined this.  However, in the same record, it was also 
noted that the veteran complained that Tuskegee was not large 
enough or economically stable enough for him to do business.  
This suggests to the Board that the veteran's lack of 
employment at that time was due to the economy in the area 
where the veteran resided as opposed to any PTSD 
symptomatology.  The veteran was able to perform volunteer 
work which, while not paid, is conducted in a work-like 
setting which also weighs against a finding that he was 
unemployable due to his PTSD.  The June 1997 letter from the 
Vocational Rehabilitation Specialist indicates that the 
veteran's participation in a vocational rehabilitation 
program was not feasible but the author also only find that 
the veteran was considerably impaired.  He did not find that 
the veteran was completely impaired industrially due to the 
PTSD.  The Board finds that the use of the wording for the 50 
percent rating criteria under the old Diagnostic Code for 
evaluation of mental disorders was a conscious choice by the 
author to indicate that the veteran's impairment at that time 
was only 50 percent disabling.  Thus, the Board does not find 
the evidence establishes the veteran was unemployable due 
solely to his service connected disability prior to August 9, 
2001.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for any of the issues on appeal.  


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


